DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS AND METHOD FOR DETERMINING A CODING RATE AND TRANSMISSION POWER.
Claim Objections
Claims 1, 13 are objected to because of the following informalities:  each instance of “the control information” should be “control information.”  Appropriate correction is required.
Claims 6, 17 are objected to because of the following informalities:  each instance of “the offset information” should be “the offset” and each instance of “MSC” should be “MCS.”  Appropriate correction is required.
Claims 5, 10-12 are objected to because of the following informalities:  each instance of “the further act” should be “a further act.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112 6th paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the exact limitations of claim 10 from which it depends, similarly, claim 20 recites the exact limitations of claim 18 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3, 8-13, 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO 9711535 A1 to GARDNER et al. (“Gardner”).
As to claim 1, Gardner discloses a radio transmitting apparatus (fig. 1, mobile unit 2) comprising: at least one processor (page 7, general or special purpose processor); at least one memory including software program code, the memory and the software program code configured to, working with the at least one processor, cause the radio transmitting apparatus to perform at least the following (page 7, mobile unit with program stored on storage media readable by general or special purpose processor): determine a first coding rate for transmitting, in a single carrier system, data information based on information for determining the first coding rate, the information for determining the first coding rate being received from a base station (pages 8 line 10 to page 9 line 28, fig. 1, fig. 2b, elements 27, 31, 35, 28; power product PP periodically transmitted by base station to mobile unit, mobile unit then selects code rate, transmitting encoded message at the code rate, and there is a duplexor switch, i.e. single carrier; page 6, lines 20-27, messages include control bits (i.e. control information) and dotting sequence, synchronization word, other header bits (i.e. data information)); and determine a transmission power for the data information and the control information based on the information for determining the first coding rate  (pages 8 line 10 to page 9 line 28, fig. 1, fig. 2b, elements 27, 31, 35, 28; power product PP periodically transmitted by base station to mobile unit, mobile unit then selects transmit power, transmitting encoded message at the transmit power, page 6, lines 20-27, messages include control bits (i.e. control information) and dotting sequence, synchronization word, other header bits (i.e. data information)).
As to claim 3, Gardner further discloses the radio transmitting apparatus of claim 1, wherein the at least one memory including the software program code are further configured to, working with the at least one processor, cause the radio transmitting apparatus to determine a second coding rate for the control information (fig. 2b, elements 27, 31, 35, encoding at different rates).
As to claim 8, Gardner further discloses the radio transmitting apparatus of claim 1, further comprising a transmitter configured to transmit the data information and the control information (fig. 1, element 15).
As to claim 9, Gardner further discloses the radio transmitting apparatus of claim 1, wherein the information for determining the first coding rate comprises a channel quality indicator (CQI) (page 5, lines 9-22, page 8, lines 9-20, PP received from base station, with channel conditions affecting the measured received power at the mobile unit, i.e. PP is CQI).
As to claim 10, Gardner further discloses the radio transmitting apparatus of claim 1, wherein the software program code when executed causes the processor to perform the further act of selectively performing transmission power control on the data information and the control information (pages 8 line 10 to page 9 line 28, fig. 1, fig. 2b, elements 27, 31, 35, 28; power product PP periodically transmitted by base station to mobile unit, mobile unit then selects transmit power, transmitting encoded message at the transmit power, page 6, lines 20-27, messages include control bits (i.e. control information) and dotting sequence, synchronization word, other header bits (i.e. data information)).
As to claim 11, Gardner further discloses the radio transmitting apparatus of claim 10, wherein the software program code when executed causes the processor to perform the further act of performing transmission power control on the data information and the control information when a channel quality indicator is high (fig. 2a, 2b, page 5, lines 9-22, page 8, lines 9-20, PP received from base station, with channel conditions affecting the measured received power Rmr at the mobile unit, and then calculating Pmt = PP/Rmr (i.e. Pmt is CQI) and comparing it to Pmax and selecting Tx Power accordingly).
As to claim 12, Gardner further discloses the radio transmitting apparatus of claim 10, wherein the software program code when executed causes the processor to perform the further act of selectively performing transmission power control on the data information and the control information (pages 8 line 10 to page 9 line 28, fig. 1, fig. 2b, elements 27, 31, 35, 28; power product PP periodically transmitted by base station to mobile unit, mobile unit then selects transmit power, transmitting encoded message at the transmit power, page 6, lines 20-27, messages include control bits (i.e. control information) and dotting sequence, synchronization word, other header bits (i.e. data information)).
As to claims 13, 18-20, see similar rejections to claims 1, 10-12, respectively.  The apparatus teaches the methods.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4-5, 7, 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 9711535 A1 to GARDNER et al. (“Gardner”) in view of U.S. Patent No. 7,016,409 B2 to Unger.
As to claim 2, Gardner further discloses the radio transmitting apparatus of claim 1, wherein the information for determining the first coding rate comprises information received from a base station (pages 8 line 10 to page 9 line 28, fig. 1, fig. 2b, elements 27, 31, 35, 28; power product PP periodically transmitted by base station to mobile unit, mobile unit then selects code rate, transmitting encoded message at the code rate).
Gardner does not expressly disclose modulation and coding scheme (MCS) information.
Unger discloses at col. 8, lines 35-67, col. 9, lines 1-4 demodulating a received signal with codes which is used for rate adjustment.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the demodulation as taught by Unger into the invention of Gardner.  The suggestion/motivation would have been to dynamically allocate bit rate encoding according to time variant bandwidth (Unger, col. 1, lines 5-10).  Including the demodulation as taught by Unger into the invention of Gardner was within the ordinary ability of one of ordinary skill in the art based on the teachings of Unger.

As to claim 4, Gardner further discloses the radio transmitting apparatus of claim 1, wherein the at least one memory including the software program code are further configured to, working with the at least one processor, cause the radio transmitting apparatus to determine a second coding rate for the control information based on information received from the base station (pages 8 line 10 to page 9 line 28, fig. 1, fig. 2b, elements 27, 31, 35, 28; power product PP periodically transmitted by base station to mobile unit, mobile unit then selects code rate, transmitting encoded message at the code rate).
Gardner does not expressly disclose based on modulation and coding scheme (MCS) information and an offset.
	Unger discloses at col. 7 line 40-col. 8, line 20, control device adjusts the defined bit rate based on available bandwidth envelope varying, from data (i.e. offset) supplied by remote device, and col. 8, lines 35-67-col. 9, lines 1-4, demodulating a received signal with codes which is used for rate adjustment.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the demodulation as taught by Unger into the invention of Gardner.  The suggestion/motivation would have been to dynamically allocate bit rate encoding according to time variant bandwidth (Unger, col. 1, lines 5-10).  Including the demodulation as taught by Unger into the invention of Gardner was within the ordinary ability of one of ordinary skill in the art based on the teachings of Unger.
As to claim 5, Gardner does not expressly disclose the radio transmitting apparatus of claim 4, wherein the software program code when executed causes the processor to perform the further act of using arranged information to obtain the second coding rate for the control information, the arranged information defining a relationship among the first coding rate for the data information, the offset information, and the second coding rate for the control information.
Unger discloses at col. 7 line 40-col. 8, line 20, control device adjusts the defined bit rate based on available bandwidth envelope varying, from data (i.e. offset) supplied by remote device, i.e. the data supplied being “arranged information” and is also the offset and has a role in adjusting coding rates.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the supplied data as taught by Unger into the invention of Gardner.  The suggestion/motivation would have been to dynamically allocate bit rate encoding according to time variant bandwidth (Unger, col. 1, lines 5-10).  Including the supplied data as taught by Unger into the invention of Gardner was within the ordinary ability of one of ordinary skill in the art based on the teachings of Unger.
As to claim 7, Gardner does not expressly disclose the radio transmitting apparatus of claim 4, wherein the processor is configured to determine the second coding rate using a look-up table.
Unger discloses at col. 8, lines 35-67-col. 9, lines 1-4, demodulating a received signal with codes which is used for rate adjustment, by using information such as FEC codes within the signal (i.e. the signal is a table which stores this information).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the demodulation as taught by Unger into the invention of Gardner.  The suggestion/motivation would have been to dynamically allocate bit rate encoding according to time variant bandwidth (Unger, col. 1, lines 5-10).  Including the demodulation as taught by Unger into the invention of Gardner was within the ordinary ability of one of ordinary skill in the art based on the teachings of Unger.
	As to claims 14-16, see similar rejections to claims 2, 4-5, respectively.  The apparatus teaches the methods. 
Allowable Subject Matter
Claims 6, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463